Exhibit (10)EE

 

[g24271kki001.jpg]

 

Target Corporation 2011 Long-Term Incentive Plan

 

NON-EMPLOYEE DIRECTOR

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made in
Minneapolis, Minnesota as of the date of grant (the “Grant Date”) set forth in
the award letter (the “Award Letter”) by and between the Company and the person
(the “Director”) identified in the Award Letter.  This award of Options
(collectively, may be referred to as the “Option”), provided to you as a member
of the Board, is being issued under the Target Corporation 2011 Long-Term
Incentive Plan (the “Plan”), subject to the following terms and conditions.

 

1.                                       Definitions.  Except as otherwise
provided in this Agreement, the defined terms used in this Agreement shall have
the same meaning as in the Plan.  The term “Committee” shall also include those
persons to whom authority has been delegated under the Plan.

 

2.                                       Grant of Option.  Subject to the
relevant terms of the Plan and this Agreement, as of the Grant Date, the Company
has granted the Director the number of Options set forth in the Award Letter.

 

3.                                       Purchase Price.  The purchase price of
each Share covered by the Option, which is 100% or more of the Fair Market Value
of a Share on the Grant Date, shall be as set forth in the Award Letter.

 

4.                                       Exercise.  The Director may exercise
the previously unexercised portion of the Option at any time and from time to
time until the Option expires, subject to the following provisions and subject
to the terms of the Plan:

 

(a)                                  Shares Purchasable.  Subject to Section
4(d), the Option, or any portion thereof, may not be exercised until the first
anniversary of the Grant Date.  Thereafter, the Director may purchase all or any
portion of the Shares subject to the Option.

 

(b)                                 Exercisable Only by Director.  Only (i) the
Director, (ii) the Director’s guardian or legal representative on behalf of the
Director, or (iii) the Director’s family member to the extent the Option or any
part thereof is transferred to such family member pursuant to Section 6(b), may
exercise the Option during the Director’s lifetime.

 

(c)                                  Option Term.  Except as provided in Section
4(d) or the Plan, the Option shall expire on the tenth anniversary of the Grant
Date.

 

--------------------------------------------------------------------------------


 

(d)                                 Certain Events.

 

(i)                                     Change in Control.  All Options subject
to this Agreement shall become immediately exercisable if the Director ceases to
be a member of the Board following a Change in Control.

 

(ii)                                  Death.  All Options subject to this
Agreement shall become immediately exercisable upon the Director’s death.  The
Option may be exercised by the Director’s beneficiary as designated on the form
prescribed by the Company (the “Designated Beneficiary”), or if none has been
designated, the representative of the Director’s estate or the person who
acquired the right to exercise the Option by will or the laws of descent and
distribution, subject to the provisions of this Agreement.  In the event the
Director dies while a member of the Board and the Director was a member of the
Board continuously from the Grant Date to the Director’s date of death, the
Option may be exercised within one year from the Director’s date of death, or 10
years after the Grant Date, whichever is later.  In the event the Director dies
after termination of the Director’s service as a member of the Board, the Option
may be exercised within 10 years after the Grant Date.

 

5.                                       Manner of Exercise.  Subject to the
terms and conditions of this Agreement and the Plan, the Option may be exercised
by following the then-current procedures for exercise that are established by
the Company.

 

6.                                       Limitations on Transfer.  The Option
shall not be sold, assigned, transferred, exchanged or encumbered by the
Director other than (a) pursuant to the terms of the Plan, or (b) by gift to a
“family member” of the Director (as defined in General Instruction A(5) to Form
S-8 under the Securities Act of 1933), provided that there is no consideration
for any such transfer.  Subsequent transfers of a transferred Option shall be
prohibited except for a re-transfer or re-assignment for no consideration by any
of the persons or entities listed in clause (b) above back to the Director. 
Following transfer, this Option shall continue to be subject to the same terms
and conditions that were applicable to the Option immediately before the
transfer.  For purposes of any provision of this Agreement or the Plan relating
to notice to the Director or to accelerating exercisability of the Option, the
references to “Director” shall mean the original grantee of the Option and not
any transferee.

 

7.                                       Service as a Member of the Board. 
Nothing in this Agreement, the Plan or the Award Letter shall give the Director
any claim or right to continue as a member of the Board.

 

8.                                       Governing Law; Venue; Jurisdiction.  To
the extent that federal laws do not otherwise control, this Agreement, the Award
Letter, the Plan and all determinations made and actions taken pursuant to the
Plan shall be governed by the laws of the State of Minnesota without regard to
its conflicts-of-law principles and shall be construed accordingly.  The
exclusive forum and venue for any legal action arising out of or related to this
Agreement shall be the United States District Court for the District of
Minnesota, and the parties submit to the personal jurisdiction of that court. 
If neither subject matter nor diversity jurisdiction exists in the

 

2

--------------------------------------------------------------------------------


 

United States District Court for the District of Minnesota, then the exclusive
forum and venue for any such action shall be the courts of the State of
Minnesota located in Hennepin County, and the Director, as a condition of this
Agreement, consents to the personal jurisdiction of that court.

 

9.                                       Currencies and Dates.  Unless otherwise
stated, all dollars specified in this Agreement and the Award Letter shall be in
U.S. dollars and all dates specified in this Agreement shall be U.S. dates.

 

10.                                 Plan and Award Letter Incorporated by
Reference; Electronic Delivery.  The Plan, as hereafter amended from time to
time, and the Award Letter shall be deemed to be incorporated into this
Agreement and are integral parts hereof.  In the event there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.  The Company or a third party designated by
the Company may deliver to the Director by electronic means any documents
related to his or her participation in the Plan.  The Director acknowledges
receipt of a copy of the Plan and the Award Letter.

 

[End of Agreement]

 

3

--------------------------------------------------------------------------------